Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 1 of 9

on, 2128
‘wes 233, SECT.RMAG.5

ROL WCHL. =~ SEALED
UNITED STATES DI O
EASTERN DISTRICT OF LOUISIANA F E LO N Y
INDICTMENT FOR BANK FRAUD, MAKING AND

SUBSCRIBING FALSE TAX RETURNS, MAKING FALSE
STATEMENTS TO FEDERAL AGENTS, AND NOTICE OF FORFEITURE

UNITED STATES OF AMERICA * CRIMINAL NO.
v. * SECTION:
KAREN FARRELL TIGLER * VIOLATIONS: 18 U.S.C. § 1001(a)(2)
18 U.S.C. § 1344(2)
* 26 U.S.C. § 7206(1)
* * *

The Grand Jury charges that:

COUNTS 1-9
BANK FRAUD

A. AT ALL MATERIAL TIMES HEREIN:

1. On or about January 1, 2013, to on or about November 14, 2016, KAREN
FARRELL TIGLER (“TIGLER”) was employed as a multi-service banker with Hancock

Whitney or Whitney Bank (“Whitney”).

2. TIGLER worked at the Whitney branch, also known as the “Morgan State

Branch,” located at 430 Chartres Street, New Orleans, Louisiana.

i Fee li SA —
___Process_____—

X_Dktd
__crtRmDep_____——
__Doc.No.____—.
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 2 of 9

3. Whitney’s deposits were insured by the Federal Deposit Insurance Corporation
(“FDIC”).

4. Whitney teller transactions involving cashed checks were batched and transmitted
to Whitney’s imaging center in Little Rock, Arkansas for review and processing. The processed
transactions were then transmitted to Whitney’s banking system located in Gulfport, Mississippi.

5. A counter check was a check that one obtained from the bank branch and used to
complete a banking transaction.

6. Client A was in her mid-80s in 2015 and 2016.

7. Client A lived in Iberia Parish since Hurricane Katrina struck Louisiana in 2005.

8. M. L. was Client A’s primary caregiver.

9. L. R. was a caretaker for Client A.

10. Client A owned a residence in the French Quarter located in New Orleans,
Louisiana.

11. Y. J. was Client A’s housekeeper who took care of Client A’s French Quarter

property.
12. E.H. wasa general contractor who did work on Client A’s French Quarter property.
13. Client A was a banking customer of Whitney and maintained account x4975 with
Whitney.

14. | From onor about February 9, 2015, to on or about October 28, 2016, approximately
100 counter checks totaling approximately $349,556 were processed and debited without
permission or authorization, from Client A’s Whitney account.

15. TIGLER reported W-2 income from Whitney in the approximate amount of

$21,290 for the tax year 2015 and approximately $19,256 for the tax year 2016.
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 3 of 9

16. TIGLER maintained the following bank accounts: Regions Bank (“Regions”)
checking account x1987; Regions savings account x9014; JP Morgan Chase (“Chase”) savings
account x6598; Jefferson Financial Federal Credit Union (“JFFCU”) savings account x6300; and
ASI Federal Credit Union (“ASI”) savings account x1150.

17. TIGLER maintained the following joint bank accounts: ASI savings account
x0500; Chase savings account x1569; and Capital One checking account x7508.

18. TIGLER was issued Chase credit card account x6610.

B. THE SCHEME AND ARTIFICE TO DEFRAUD:

It was part of the scheme and artifice to defraud that TIGLER used her position with
Whitney to embezzle approximately $349,556 from Client A’s Whitney account.

It was further a part of the scheme and artifice to defraud that TIGLER fraudulently
utilized approximately 100 Whitney counter checks to debit funds from Client A’s account.

It was further a part of the scheme and artifice to defraud that TIGLER used her position
with the bank to access personal information from other legitimate banking transactions to create
the fraudulent counter checks.

It was further a part of the scheme and artifice to defraud that TIGLER made false
representations to financial institutions when she fraudulently completed counter checks drawn on
Client A’s account.

It was further a part of the scheme and artifice to defraud that TIGLER forged the
signatures of Client A and E. H., L. R., M. L., and Y. J. on the counter checks in an effort to conceal
her embezzlement scheme.

It was further a part of the scheme and artifice to defraud that TIGLER accessed or utilized

legitimate checks drawn on Client A’s account in order to prepare fraudulent counter checks.
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 4 of 9

It was further a part of the scheme and artifice to defraud that TIGLER cashed

approximately 21 counter checks totaling approximately $73,924 that were supposedly for

39 66 99 66 29 66.

“roofing,” “market/garden work,” “light fixtures/cleaning,” “extras plumbing,” “misc. work,”
“renovations,” and “maintenance.”

It was further a part of the scheme and artifice to defraud that TIGLER cashed
approximately 79 counter checks totaling approximately $ 275,632 payable to Y. J. that were

39 66

supposedly for “house,” “maintenance,” and for “happy birthday.”

It was further a part of the scheme and artifice to defraud that TIGLER falsely claimed to
have received verbal approval from Client A to cash the Whitney counter checks.

It was further a part of the scheme and artifice to defraud that TIGLER failed to report
approximately $134,429 on her 2015 Form 1040 Federal Income Tax Return in an effort to conceal
her embezzlement scheme.

It was further a part of the scheme and artifice to defraud that TIGLER failed to report
approximately $215,127 on her 2016 Form 1040 Federal Income Tax Return in an effort to conceal
her embezzlement scheme.

It was further a part of the scheme and artifice to defraud that TIGLER spread the deposits
of cash of embezzled funds into her various accounts.

It was further a part of the scheme and artifice to defraud that TIGLER failed to report
gambling winnings of approximately $32,180 on her 2015 Form 1040 Federal Income Tax Return.

It was further a part of the scheme and artifice to defraud that, when confronted by a relative

of Client A, TIGLER, falsely implicated Y. J. in an effort to conceal her embezzlement of funds

from Client A’s account.
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 5of9

It was further a part of the scheme and artifice to defraud that, on or about November 28,
2016, TIGLER lied to special agents with the Federal Bureau of Investigation (“FBI”) in an effort
to conceal her embezzlement of funds from Client A’s Whitney account.

C. THE OFFENSE:

On or about the dates and in the approximate amounts listed below, in the Eastern District
of Louisiana and elsewhere, the defendant, KAREN FARRELL TIGLER, for the purpose of
executing the scheme and artifice to defraud set forth in Part B, knowingly defrauded the financial
institution, Whitney Bank, the deposits of which were insured by the FDIC, and to obtain monies,
funds, credits, and assets owned by and under the custody and control of the Whitney Bank by
means of false and fraudulent pretenses, representations, and promises when defendant withdrew
money at the Morgan State Branch by forging counter checks drawn on the account of Client A.

(The below are a representative sample of the 100 transactions)

 

 

 

 

 

 

 

 

 

 

COUNT DATE AMOUNT PAYEE FORGED
SIGNATURE
1 05/26/2015 $3,645.92 E.H.
2 11/18/2015 $6,745.00 L.R.
3 11/23/2015 $6,745.00 L.R.
4 03/01/2016 $4,000.00 M.L.
5 04/01/2016 $4,000.00 MLL.
6 04/15/2016 $4,000.00 MLL.
7 06/27/2016 $3,820.00 Y.J.
8 08/04/2016 $3,755.00 Y.J.
9 09/13/2016 $3,500.00 MLL.

 

 

 

 

 

 
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 6 of 9

All in violation of Title 18, United States Code, Section 1344(2).

COUNT 10
MAKING AND SUBSCRIBING A FALSE TAX RETURN

A. The allegations contained in Parts A and B of Counts | through 9 are hereby re-
alleged and incorporated herein by reference.

B. On or about February 12, 2016, in the Eastern District of Louisiana, KAREN
FARRELL TIGLER, a resident of Harvey, Louisiana, did willfully make and subscribe a 2015
Form 1040 Federal Income Tax Return, which was verified by a written declaration that it was
made under the penalties of perjury and which TIGLER did not believe to be true and correct as
to every material matter. That the 2015 Form 1040 Federal Income Tax Return, which was filed
with the Internal Revenue Service, stated she had total income of $15,117, whereas, as she then
and there knew failed to contain approximately $166,609 in unreported income.

In violation of Title 26, United States Code, Section 7206(1).

COUNT 11
MAKING AND SUBSCRIBING A FALSE TAX RETURN

A. The allegations contained in Parts A and B of Counts 1 through 9 are hereby re-
alleged and incorporated herein by reference.

B. On or about February 19, 2017, in the Eastern District of Louisiana, KAREN
FARRELL TIGLER, a resident of Harvey, Louisiana, did willfully make and subscribe a 2016
Form 1040 Federal Income Tax Return, which was verified by a written declaration that it was
made under the penalties of perjury and which TIGLER did not believe to be true and correct as
to every material matter. That the 2016 Form 1040 Federal Income Tax Return, which was filed
with the Internal Revenue Service, stated she had total income of $27,831, whereas, as she then
and there knew failed to contain approximately $215,127 in unreported income.

In violation of Title 26, United States Code, Section 7206(1).
6
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 7 of 9

COUNT 12
MAKING FALSE STATEMENTS TO FEDERAL AGENTS

A. AT ALL TIMES MATERIAL HEREIN:

The allegations contained in Parts A and B of Counts | through 9 are hereby re-alleged and
incorporated herein by reference.
B. THE OFFENSE:

On or about November 28, 2016, in the Eastern District of Louisiana, defendant KAREN
FARRELL TIGLER, did willfully and knowingly make materially false, fictitious, and
fraudulent statements and representations in a matter within the jurisdiction of the executive branch
of the Government of the United States, when she told special agents with the FBI she received
authorization from Client A every time prior to cashing a counter check drawn on Client A’s
account. The statements and representations were false because TIGLER then and there knew that
she had not received authorization from Client A to cash counter checks drawn on Client A’s
Whitney account.

In violation of Title 18, United States Code, Section 1001(a)(2).

NOTICE OF FORFEITURE
1. The allegations of Counts | through 12 of this Indictment are incorporated by reference

as though set forth fully herein for the purpose of alleging forfeiture to the United States.

2. As a result of the offenses alleged in Counts 1 through 11, the defendant, KAREN
FARRELL TIGLER, shall forfeit to the United States pursuant to Title 18, United States Code,
Section 982(a)(2)(A), any property constituting, or derived from, proceeds obtained, directly or
indirectly, as a result of such violation(s).

3. If any of the above-described property, as a result of any act or omission of the

defendant:
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 8 of 9

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be subdivided

without difficulty;
the United States shall seek a money judgment and, pursuant to Title 21, United States Code,

Section 853(p), forfeiture of any other property of the defendant up to the value of said property.

 

DUANE A. EVANS
UNITED STATES ATTORNEY

[Re

BRIAN M. KLEBBA
MARIA M. CARBONI
Assistant United States Attorneys

 

New Orleans, Louisiana
March 19, 2021
Case 2:21-cr-00028-SSV-MBN Document1 Filed 03/19/21 Page 9 of 9

 

AQU10}}Y $3}81S PIWUl) JUBISISSY

Vasa Ty WW NVIdd

 

 

(1)907ZL § "O's" 97
(Zprel § O'S‘ BI
(Z)(®) 1001 § O'S’ 8ST = *SNOLLVTOIA

 

WANALIGAWOA 4O AOLLON UNV
‘SLNADV TVNAGAA OL SLINAWALVLS ASTVA
ONDIVW ‘SNUNLIA XVL ASTVA ONIETaOsans
GNV DNIMNVW ‘GN Vad MNVE WO LNAWLOIGNI

INWALLOIGNI

 

YATOIL TTANAVA NAYVS

“SA

VOTAANV AO SALVLS GALINA AHL

 

 

uOo1SIAIg, yeu
~ eueismoyT ——éifOYJIUISIQD —“—~«~'SET
LYUNO)D LOTALSIG SALVLIS GALINA

 

 

 

“ON

ve-d80 WHO4
